Citation Nr: 0520719	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  01-08 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back strain with spondylolisthesis and arthritis, to include 
the issue of entitlement to restoration of a 40 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board previously remanded this 
case in August 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his November 2001 VA Form 9, the veteran indicated that he 
did not desire a Board hearing.  On July 25, 2005, however, 
and within 90 days of certification of the case to the Board, 
the  Board received a communication from the veteran in which 
he requested a videoconference hearing before a Veterans Law 
Judge.

In light of his July 2005 request, the Board will remand the 
case to afford him the requested Board videoconference 
hearing.  38 C.F.R. §§ 20.700(a),(e), 20.703, 20.1304(a) 
(2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Board Videoconference Hearing.  He should 
be notified of the date and time of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


